Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 7, 2022 has been entered.  Claim 1 has been amended.  Claim 8 is canceled.  Currently, claims 1-7 and 9-12 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed March 7, 2022, with respect to the rejection(s) of claim(s) 1-7 and 9-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Behrenbruch et al. (US PG Pub 2011/0061697).
Applicant’s arguments, see page 4, filed March 7, 2022, with respect to the rejection(s) of claim(s) 1-7 and 9-12 under 35 U.S.C. 112(a) have been fully considered and are unpersuasive.  See rejection below given the amendments to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “wherein the device is configured to monitor leg strength by analyzing the data received from the pressure and motion sensor”.  A review of the originally filed specification reveals that paragraph [0105] only states support for, “Pressure & motion sensors: monitoring user pressure on the device. The device can help user monitor their leg strength based on the pressure placed on the device, combining different metrics will allow the device to give advice for users regarding their rehabilitation situation, their way of walking and how to improve it, or it can suggest using different smart mobility aid device like a walker instead of a cane. The motion sensors can track user activities even if they are not using them, such as sleeping, and creates activity patterns.”  No where does the specification state support for analysis of the data received from the pressure and the motion sensor.  Nor does the originally filed specification provide sufficient support for how exactly this analysis between the pressure and motion sensor data is performed.  
Claims 2-7, 9-12 are rejected to for being dependent on claim 1 and failure to remedy the deficiencies of claim 1.

Claims 1-7, 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 has been amended to recite, “wherein the device is configured to monitor leg strength by analyzing the data received from the pressure and motion sensor”.  In claim 1, the broadest reasonable interpretation of the device includes monitoring leg strength by analyzing data received from the pressure and motion sensor.  The specification does not disclose enough information for one of ordinary skill in the art to analyze the pressure and motion sensor to determine leg strength.  The state of the art at the time of filing shows that determining leg strength using pressure and motion sensor data is not predictable.  The specification does not provide direction as to how to determine leg strength.  For example, pressure placed on a smart mobility device such as a cane or a walker could instead be directly related to postural changes (sitting to standing), changes in direction of movement, how much body weight the user chooses to place on the device, upper body strength, etc. rather than actual leg strength of the user.  There is an absence of working examples concerning monitoring leg strength based on pressure and motion placed on the smart mobility device.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 1.  Thus, claim 1 is not enabled by the disclosure.
Claims 2-7, 9-12 are rejected to for being dependent on claim 1 and failure to remedy the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrenbruch et al. (US PG Pub 2011/0061697) in view of Stevens et al. (US PG Pub 2013/0346021).
Regarding claims 1, 7, 10-11, Behrenbruch et al. discloses a smart mobility device, comprising: a handle 11 adapted to be gripped by a user of the smart mobility device (fig. 3); one or more sensors 12, 14, 16 carried by the smart mobility device for collecting information about the user’s physiological and activity related parameters, the one or more sensors including a pressure sensor 12, 16 and a motion sensor 14 configured to monitor user pressure on the device ([0019]), and wherein the device is capable of monitoring leg strength through analysis of the data received from the pressure and motion sensor ([0020]); an electronic memory 42 for storing the collected information (fig. 5); and one or more electronic communication components to transmit the information from the electronic memory in the smart mobility device to the cloud, remote server, or to another electronic device 24 ([0027]).  Behrenbruch et al. discloses an audio interface module 45 to generate audio tones to the user ([0030]) but does not expressly disclose a display built into the handle wherein the display is visible to the user while the user is gripping the handle.  Stevens et al. teaches an analogous device where a display 316 is built into the handle and visible to the user while the user is gripping the handle (fig. 3).  Stevens et al. further states display “may be a vibrator, a light emitter, or other type of signaling device” ([0034]) suggesting that a display is an equivalent notification means in the art.  Therefore, because these two notification means were art-recognized equivalents before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the display of Stevens et al. for the audio interface module 45 of Behrenbruch et al. in order to provide a user interface that would be easier to notice in loud environments.
Regarding claims 3, 9, Behrenbruch et al. discloses wherein the device is configured to give advice for users regarding their rehabilitation situation and/or their way of walking (fig. 2a-h).

Claims 2, 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrenbruch et al. (US PG Pub 2011/0061697) in view of Stevens et al. (US PG Pub 2013/0346021) as applied to claims 1, 3, 7, 9-11 above, and further in view of Van Gerpen (US PG Pub 2013/0014790).
Regarding claim 2, Behrenbruch et al. in view of Stevens et al. discloses a light 316 (fig. 3) but does not expressly disclose a light sensor.  Van Gerpen teaches a light and a light sensor ([0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behrenbruch et al. to include a light and a light source as taught by Van Gerpen in order to project a visual cue ahead of the cane to help indicate a walking path for the user that encourages a particular treatment ([0026-0027]).
Regarding claims 4, 12, Behrenbruch et al. does not expressly disclose a GPS component and including turn-by-turn visual guidance on a display, by voice output on a speaker on the smart mobility device or by vibration output to the smart mobility device user.  Van Gerpen teaches a GPS component in a smart mobility device 100 to detect movement of the device and to analyze the movement data to identify distances and pauses taken with the device in order to determine stride length, thus providing a visual cue 104 to achieve the optimum performance of device 100 either by assisting the user in controlling stride length, or to direct visual cue 104 over the user's feet to assist in fall prevention ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behrenbruch et al. with the GPS component and visual guidance as taught by Van Gerpen in order to assist the user in rehabilitation while maximizing fall prevention ([0029]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrenbruch et al. (US PG Pub 2011/0061697) in view of Stevens et al. (US PG Pub 2013/0346021) as applied to claims 1, 3, 7, 9-11 above, and further in view of Hornbach et al. (US Pat 9,737,454).
Regarding claim 5, Behrenbruch et al. does not expressly disclose the one or more sensors includes a fingerprint sensor.  Hornbach et al. teaches it is well known in the art to use a fingerprint scanner to confirm a user’s identification on a support apparatus 10 (col. 8, lines 8-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behrenbruch et al. and try incorporating a fingerprint scanner as taught by Hornbach et al. in order to help more accurately confirm the user’s identity on the device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrenbruch et al. (US PG Pub 2011/0061697) in view of Stevens et al. (US PG Pub 2013/0346021) as applied to claims 1, 3, 7, 9-11 above, and further in view of Inciardi et al. (US PG Pub 2011/0230743).
Regarding claim 6, Behrenbruch does not expressly disclose a light indicator configured to indicate a health status of the user by varying a color of the light indicator.  Inciardi et al. teaches it is well known in the art to use light indicators 300 to indicate the health status of a user via varying colors ([0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behrenbruch to include the light indicators as taught by Inciardi et al. in order to provide a quick and clear indication of user health.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792